DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/20/22 have been fully considered but they are not persuasive. Applicant argues the cited art is silent with respect to an implant having a positive curvature height and a top portion and where the highest region of the top portion is located about the longitudinal axis. First, it is noted that the claims do not require that the highest region of the top portion “is located about the longitudinal axis” as argued. “the height” referred to in the second to last line of the claim is unclear but it appears it refers to the overall height of the implant since it is defined as extending from the bottom portion to the highest region of the top portion. It is unclear what applicant means by the highest region of the top portion is located about the longitudinal axis. Claim 1 requires “the height extends from the bottom portion to the highest region of the top portion, with respect to the longitudinal axis”. As best understood, this is interpreted to mean a height measured in the direction of the longitudinal axis. Regarding the prior art, McKay specifically discloses that the top portion comprises a positive curvature height which is considered the height of the convex curvature and the top portion has a highest region which is considered the highest region of the convex surface as shown below. 

    PNG
    media_image1.png
    316
    455
    media_image1.png
    Greyscale

The examiner notes that Gordon was applied in the previous office action to teach a concave shape, however, Gordon is no longer applied since claim 1 has been amended to recite a positive curvature height as opposed to a concave shape.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, 8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the height" in line 24.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which height “the height” is referring to since line 4 recites “a positive curvature height” and line 21 recites “a height”. Since lines 24-25 recite that “the height” extends from the bottom portion to the highest region of the top portion, “the height” is interpreted as a height of the implant from the bottom portion to the highest region in the direction of the longitudinal axis. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McKay 2010/0049322 (hereafter referred to as McKay) in view of Altschuler et al. WO2016/178226 A9 (hereafter referred to as Altschuler).
Regarding claims 1 and 11, McKay discloses an implant for treating osteochondral defects, comprising a monophasic synthetic material (pars.43, 44; the carrier is not considered part of the implant), a top portion comprising a first diameter ranging between 1 mm and 10 mm, or 4 mm to 8 mm (par.53), wherein the top portion comprises a positive curvature height (considered the height of the convex portion as shown in fig.3) and a highest region (considered the top region of the top portion as shown in fig.3), a bottom portion comprising a second diameter, and a tapered sidewall portion extending between the top portion and the bottom portion (fig.3), the tapered sidewall portion comprising a taper wherein a sidewall diameter decreases from the first diameter of the top portion to the second diameter of the bottom portion (see the tapering from top to bottom in fig.3 of McKay), the taper of the sidewall comprising a taper half-angle with respect to a longitudinal axis (the frustoconical implant of McKay inherently has a taper half-angle since this is a geometric feature of all frustoconical shapes), the tapered sidewall portion comprising a degree of tapering capable of preventing the implant from subsiding into an osteochondral hole drilled in bone (see McKay fig.3 which specifically says the tapered shape “prevents plug subsidence”; further, this limitation is directed to the intended use of the device and depends on the size of the osteochondral hole and the tapered implant of McKay is capable of preventing the implant from subsiding into a hole), and wherein the implant comprises a height capable of placing the bottom portion in contact with a bottom of the osteochondral hole and elevating the top portion above surrounding cartilage tissue. This limitation is related to the intended use of the implant. The claims are directed to the implant and not to a method of using/implanting the implant. The intended use claimed depends on the height of the osteochondral hole. The implant of McKay is capable of being used in a hole such that the bottom portion is in contact with a bottom of the osteochondral hole and the top portion is above surrounding cartilage tissue. The limitation imparts no structure to the implant itself other than a height. The implant of McKay inherently has a height extending from the bottom portion to the highest region of the top portion, with respect to the longitudinal axis. This limitation is simply a height dimension of the implant.
Regarding the limitation of a first diameter ranging between substantially 5 mm and 10 mm, McKay specifically discloses a diameter of the implant can range from 1 mm to 10 mm, or 4 mm to 8 mm which is small enough to fit through an endoscopic cannula, but large enough to minimize the number of plugs needed to fill a large osteochondral hole (McKay par.53), but McKay does not specifically disclose that the first diameter ranges between substantially 5 mm and 10 mm. However, MPEP 2144.05I states that “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” and in the instant case, the claimed range of substantially 5 mm and 10 mm lies inside the range of 1 mm to 10 mm disclosed by McKay, therefore a prima facie case of obviousness exists. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05 II A). In the instant case, it would have been obvious to optimize the size of the implant to the specific valves claimed in order to match a particular defect for a particular patient.
McKay discloses the invention substantially as claimed and as discussed above but does not disclose a first rounded periphery comprising a first transition surface that joins the top portion and the tapered sidewall portion and a second rounded periphery comprising a second transition surface that joins the tapered sidewall portion and the bottom portion, wherein the rounded peripheries provide smooth surfaces.
Altschuler teaches an osteochondral implant, in the same field of endeavor, wherein a first rounded periphery comprises a first transition surface that joins a top portion and a tapered sidewall portion and a second rounded periphery comprises a second transition surface that joins the tapered sidewall portion and a bottom portion (figs. 1B and 1C; par.93) for the purpose of providing an implant that is smoothly compatible to the bone region (par.512).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the edges of the implant of McKay to include first and second rounded peripheries joining the top portion to the tapered sidewall and the tapered sidewall to the bottom portion as taught by Altschuler since Altschuler teaches this shape is suitable for osteochondral implants and further in order to provide smooth surfaces which are compatible with the bone. The rounded edges taught by Altschuler also provide the benefit of preventing any sharp edges from causing damage to surrounding tissue. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that smooth edges, as opposed to sharp edges, would prevent damage to tissue at least during implant insertion.
Regarding claim 5, see McKay par.43 for PEEK and polyethylene and McKay par.44 for bioglass.
Regarding claim 6, the claim is directed to the intended use of the device and the plug of McKay in view of Altschuler is capable of being used as claimed.
Regarding claim 8, see McKay par. 54 which discloses the curvature of the top portion matches the bone and/or cartilage.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dee 2016/0250026 discloses an osteochondral implant having a convex upper surface and rounded periphery.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774